Exhibit 10.6

ISDA®

International Swaps and Derivatives Association, Inc.

NOVATION AGREEMENT

dated as of June 15, 2006 among:

DEUTSCHE BANK AG, NEW YORK BRANCH (the “Remaining Party”),

NOVASTAR FINANCIAL, INC. (the “Transferor”)

AND

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2006-2 (THE “Transferee”).

The Transferor and the Remaining Party have entered into one or more
Transactions (each an “Old Transaction”), each evidenced by a Confirmation (an
“Old Confirmation”) attached hereto as Exhibit I and subject to a 1992 ISDA
Master Agreement dated as of September 21, 2004 (the “Old Agreement”).

The Remaining Party and the Transferee are simultaneously entering into a 1992
ISDA Master Agreement dated as of the date hereof in the form attached hereto as
Exhibit II (the “New Agreement”) relative to the New Transactions (defined
below).

With effect from and including June 15, 2006 (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of each Old
Transaction, with the exception of the Excluded Rights and Obligations referred
to below with the effect that the Remaining Party and the Transferee will enter
into a new transaction (each a “New Transaction” and, collectively, the “New
Transactions”) between them having terms identical to those of each applicable
Old Transaction, subject to the same exceptions and as more particularly
described below.

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to each of the New Transactions.

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions.

Accordingly, the parties agree as follows: —

 

1. Definitions.

Terms defined in the ISDA Master Agreement (Multicurrency-Cross Border) as
published in 1992 by the International Swaps and Derivatives Association, Inc.
(the “1992 ISDA Master Agreement”) are used herein as so defined, unless
otherwise provided herein. For purposes of this Novation Agreement, “Excluded
Rights and Obligations” means all obligations of each of the Transferor and the
Remaining Party to Transfer (as defined in the Credit Support Annex to the Old
Agreement) Eligible Collateral (as so defined) in respect of the Old
Transactions and all related rights of the Remaining Party and the Transferor
under the Old Agreement.



--------------------------------------------------------------------------------

2. Transfer, Release, Discharge and Undertakings.

Subject to the execution and delivery of the New Agreement by each of the
parties thereto to the other, with effect from and including the Novation Date
and in consideration of the mutual representations, warranties and covenants
contained in this Novation Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each of the
parties):

 

  (a) on the Novation Date, subject to Section 2(d) of this Novation Agreement,
the Transferor hereby transfers all of its rights, liabilities, duties and
obligations, with the exception of the Excluded Rights and Obligations, relative
to, and in connection with the Old Transaction to the Transferee.

 

  (b) subject to Section 2(d) of this Novation Agreement, the Remaining Party
and the Transferor are each hereby released and discharged from further
obligations to each other with respect to each Old Transaction and their
respective rights against each other thereunder are cancelled, provided that
such release and discharge shall not affect any rights, liabilities or
obligations of the Remaining Party or the Transferor with respect to payments or
other obligations due and payable or due to be performed prior to the Novation
Date, and all such payments and obligations shall be paid or performed by the
Remaining Party or the Transferor in accordance with the terms of the Old
Transaction;

 

  (c) in respect of each New Transaction, the Remaining Party and the Transferee
each hereby undertake liabilities and obligations towards the other and acquire
rights against each other identical in their terms to each corresponding Old
Transaction (and, for the avoidance of doubt, as if the Transferee were the
Transferor and with the Remaining Party remaining the Remaining Party, save for
the Excluded Rights and Obligations and any other rights, liabilities or
obligations of the Remaining Party or the Transferor with respect to payments or
other obligations due and payable or due to be performed prior to the Novation
Date);

 

  (d) each New Transaction shall be governed by, form part of, and be subject to
the New Agreement and the relevant Old Confirmation (which, in conjunction and
as deemed modified to be consistent with this Novation Agreement, shall be
deemed to be a Confirmation between the Remaining Party and the Transferee), and
the offices of the Remaining Party and the Transferee for purposes of each New
Transaction shall be their offices at their addresses for notices provided for
in the New Agreement; and

 

  (e) on the Novation Date, the Remaining Party shall transfer any and all of
the Posted Collateral (as defined in the Credit Support Annex to the Old
Agreement) held by it in respect of the Old Transactions to the account or
accounts of the Transferor identified by it by notice given to the Remaining
Party as provided in the Old Agreement, and the Transferor shall transfer all
Posted Collateral held by it in respect of the Old Transactions to the account
or accounts of the Remaining Party identified by it by notice given to the
Transferor as provided in the Old Agreement, in each case together with all
Interest Amount and Distributions thereon (as so defined). The Remaining Party’s
or the Transferor’s failure to effect these transfers will continue to
constitute Potential Events of Default and may constitute Events of Default
under the Old Agreement notwithstanding the transfer by novation contemplated
herein.

 

3. Representations and Warranties.

 

  (a) On the date of this Novation Agreement:

 

  (i) Each of the parties makes to each of the other parties those
representations and warranties set forth in Section 3(a) of the 1992 ISDA Master
Agreement with references in such Section to “this Agreement” or “any Credit
Support Document” being deemed references to this Novation Agreement alone.

 

2



--------------------------------------------------------------------------------

  (ii) The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the 1992 ISDA Master Agreement, in each case with
respect to the Old Agreement or the New Agreement, as the case may be, and
taking into account the parties entering into and performing their obligations
under this Novation Agreement.

 

  (iii) Each of the Transferor and the Remaining Party represents and warrants
to each other and to the Transferee that:

 

  (A) it has made no prior transfer (whether by way of security or otherwise) of
the Old Agreement or any interest or obligation in or under the Old Agreement or
in respect of any Old Transaction; and

 

  (B) without prejudice to the obligations of the Remaining Party and the
Transferor referred to in Section 2(d) of this Novation Agreement, as of the
Novation Date, all obligations of the Transferor and the Remaining Party under
each Old Transaction required to be performed before the Novation Date have been
fulfilled.

 

  (iv) Each party represents to each of the other parties: —

 

  (A) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Novation Agreement and as to whether
this Novation Agreement is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other parties as
investment advice or as a recommendation to enter into this Novation Agreement;
it being understood that information and explanations related to the terms and
conditions of this Novation Agreement shall not be considered investment advice
or a recommendation to enter into this Novation Agreement. No communication
(written or oral) received from any of the other parties shall be deemed to be
an assurance or guarantee as to the expected results of this Novation Agreement;

 

  (B) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Novation
Agreement. It is also capable of assuming, and assumes, the risks of this
Novation Agreement; and

 

  (C) Status of Parties. None of the other parties is acting as a fiduciary for
or an adviser to it in respect of this Novation Agreement.

 

  (b)

The Transferor makes no representation or warranty and does not assume any
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any New Transaction or the New Agreement or any documents
relating thereto and assumes no responsibility for the condition, financial or
otherwise, of the Remaining Party, the Transferee or any other person or for the
performance and observance by the Remaining Party, the Transferee or any other
person of any of its obligations under any New Transaction or the New Agreement
or any document relating thereto and any and all such conditions and warranties,
whether express or implied by law or otherwise, are hereby excluded; provided,
however, that nothing in the foregoing shall be construed to relieve the

 

3



--------------------------------------------------------------------------------

  Transferor from any liability it may have for any of its representations,
warranties or obligations as the servicer or otherwise under the Pooling and
Servicing Agreement among NovaStar Pooling Mortgage Funding, Inc., U.S. Bank,
National Association, and JPMorgan Chase Bank, National Association dated as of
June 1, 2006 (the “Pooling and Servicing Agreement”).

 

4. Counterparts.

 

  This Novation Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission), each of which will be deemed an original.

 

5. Costs and Expenses.

 

  The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 

6. Amendments.

 

  No amendment, modification or waiver in respect of this Novation Agreement
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system and
subject to the Rating Agency Condition as defined in the New Agreement.

 

7. (a)    Governing Law.

 

    This Novation Agreement will be governed by and construed in accordance with
the laws of the State of New York without reference to the conflict of laws
provisions thereof (other than Section 5-1401 of the New York General
Obligations Law).

 

  (b) Jurisdiction.

 

    The terms of Section 13(b) of the 1992 ISDA Master Agreement shall apply to
this Novation Agreement with references in such Section to “this Agreement”
being deemed references to this Novation Agreement alone.

 

  (c) Not Acting in Individual Capacity.

 

    JPMorgan Chase Bank, National Association is signing this Novation Agreement
solely in its capacity as Trustee under the Pooling and Servicing Agreement and
not in its individual capacity, and all persons having any claim against the
Trustee by reason of the Transactions contemplated by shall look only to the
assets of NovaStar Mortgage Supplemental Interest Trust, Series 2006-2 (subject
to the availability of funds therefor in accordance with the Flow of Funds as
set forth in Article IV of the Pooling and Servicing Agreement) for payment or
satisfaction thereof, provided that in no case shall the Trustee (or any person
acting as Successor Trustee under the Pooling and Servicing Agreement) be liable
for or on account of any statements, representations, warranties, covenants or
obligations stated to be those of Party B under the terms of the transaction
contemplated hereby, all such liability, being expressly waived by Party A and
any other person claiming by, through or under such party.

 

    The foregoing may not be construed to give to Majority Certificateholders
any rights under this Novation Agreement.

 

4



--------------------------------------------------------------------------------

  (d) Pooling and Servicing Agreement.

 

    Capitalized terms used in this Novation Agreement that are not defined
herein and are defined in the Pooling and Servicing Agreement shall have the
respective meanings assigned to them in the Pooling and Servicing Agreement.

 

  (e) Calculation

 

    Not later than each Reset Date, the Calculation Agent shall deliver in
writing to the Trustee the results of any calculations made on such reset date
to the Indenture Trustee address as provided in the notices portion of the New
Agreement.

 

  (f) Account Details

 

Remaining Party    Account with:    Deutsche Bank AG, New York SWIFT Code:   
DEUTUS33 Favor of:    Deutsche Bank AG, New York Account Number:    100440170004
  

Transferee

  

JPMorgan Chase Bank, N.A.

  

ABA # 021000021

  

Acct # 507947541

  

Acct Name SFS-NY Incoming Wire Account

  

Attn Ariella Kaminer

  

Ref Novastar 2006-2, Cap confirm # [            ]

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

 

DEUTSCHE BANK AG, NEW YORK BRANCH     NOVASTAR FINANCIAL, INC. By:           /s/
Steven Kessler     By:           /s/ David L. Farris   Name: Steven Kessler    
  Name: David L. Farris   Title:   Director       Title:   Vice President By:  
        /s/ Kathleen Yohe         Name: Kathleen Yohe         Title:   Vice
President      

 

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2006-2 By: JPMorgan Chase
Bank, National Association, as Trustee under the Pooling and Servicing
Agreement, acting not in its individual capacity, but solely in its capacity as
Trustee to NovaStar Mortgage Supplemental Interest Trust, Series 2006-2

By:

          /s/ Andrew M. Cooper   Name: Andrew M. Cooper   Title:   Assistant
Vice President

 

6



--------------------------------------------------------------------------------

Exhibit I

[Old Cap Confirmations attached behind this page]

 

7



--------------------------------------------------------------------------------

Exhibit II

[Form of New Agreement attached behind this page]

 

8